Name: Commission Regulation (EEC) No 1134/92 of 4 May 1992 fixing the minimum import price applicable to certain types of processed cherries during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: political geography;  food technology;  plant product;  prices;  trade policy
 Date Published: nan

 No L 120/26 Official Journal of the European Communities 5. 5. 92 COMMISSION REGULATION (EEC) No 1134/92 of 4 May 1992 fixing the minimum import price applicable to certain types of processed cherries during the 1992/93 marketing year marketing year for certain types of processed cherries listed in Annex I (B) to Regulation (EEC) No 426/86 ; whereas the minimum price thus established must apply to the same products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro, referred to in Regulation (EEC) No 545/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 9 (6) thereof, Whereas, by Council Regulation (EEC) No 545/92 of 3 February 1992 concerning the arrangements applicable to the import into the Community of products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro (3), and in particular Article 10 ; Whereas Council Regulation (EEC) No 3225/88 (4) fixes general rules for the system of minimum import prices for certain processed cherries ; Whereas, pursuant to Article 9 (2) of Regulation (EEC) No 426/86, minimum import prices are to be determined having regard in particular to :  the free-at-frontier prices on import into the Community,  the prices obtained on world markets,  the situation on the internal Community market,  the trend of trade with non-member countries ; Whereas a minimum import price should be fixed on the basis of the abovementioned criteria for the 1992/93 HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 9 ( 1 ) of Regulation (EEC) No 426/86 and the second subparagraph of Article 5 (2) of Regulation (EEC) No 545/92, for each of the products listed in the Annex to this Regulation, the minimum import price applicable during the 1992/93 marketing year shall be as set out in that Annex. Article 2 This Regulation shall enter into force on 10 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 175, 4. 7. 1991 , p. 1 . (3) OJ No L 63, 7. 3. 1992, p. 1 . (4) OJ No L 288, 21 . 10 . 1988, p. 11 . 5 . 5. 92 Official Journal of the European Communities No L 120/27 ANNEX (ECU/100 kg net weight) CN code Description Minimum import price ex 0811 ex 0811 90 ex 0811 90 10 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter :  Other :   Containing added sugar or other sweetening matter    With a sugar content exceeding 13% by weight :     Sour cherries (Prunus cerasus): ex 0811 90 10 ex 0811 90 10 ex 0811 90 10 ex 0811 90 10 ex 0811 90 30 ex 0811 90 30 ex 0811 90 30 ex 0811 90 30 ex 0811 90 30      Unstoned      Other     Other cherries :      Unstoned      Other    Other :     Sour cherries (Prunus cerasus):      Unstoned      Other     Other cherries :      Unstoned      Other 48,20 54,50 48,20 54,50 48,20 54,50 48,20 54,50 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90   Other :    Other :     Sour cherries (Prunus cerasus):      Unstoned      Other     Other cherries : _____ Unstoned      Other 48,20 54,50 48,20 54,50 ex 0812 0812 10 00 ex 0812 10 00 ex 0812 10 00 2008 2008 60 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption :  Cherries :   Sour cherries (Prunus cerasus)   Other Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :  Cherries :  2008 60 51 2008 60 59 2008 60 61 2008 60 69   Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg :     Sour cherries (Prunus cerasus)     Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg :     Sour cherries (Prunus cerasus) Other 60,80 60,80 67,10 67,10 2008 60 71 2008 60 79 2008 60 91 2008 60 99    Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more :      Sour cherries (Prunus cerasus) Other     Of less than 4,5 kg :      Sour cherries (Prunus cerasus)      Other 53,70 53,70 58,70 58,70